Citation Nr: 1708623	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  12-34 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and E.G., Interpreter


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1972 to February 1974, with additional service in the Army National Guard of Puerto Rico with periods of ACDUTRA and INACDUTRA. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In a September 2015 decision, the Board remanded the case for additional development, which has been completed.  The matter has since been returned to the Board for appellate review.

The Board notes that the RO initially indicated that the scope of the Veteran's claim was entitlement to service connection for a depressive disorder.  However, in light of the Veteran's contentions and the evidence of record, the Board has recharacterized the issue as reflected on the title page to ensure complete consideration of the Veteran's claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6, 8 (2009).

In April 2014, the Veteran testified at a travel board hearing before a Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the record.  VA regulations require that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  In an August 2016 letter, the Board advised the Veteran that the VLJ from the April 2014 hearing was not currently available to participate in the appeal and offered him the opportunity for a hearing before a new VLJ.  The Veteran submitted a signed statement in September 2016, indicating that he did not wish to appear for a new hearing, and that the Board should consider the case on the evidence of record. 

This appeal was processed using the Veterans Benefits Management System and the Virtual VA electronic claims file.


FINDINGS OF FACT

1. The Veteran has a current acquired psychiatric diagnosis to include depressive disorder, which has not been linked to incidents experienced by the Veteran during his period of active service.

2. An acquired psychiatric disorder, diagnosed as depressive disorder, did not manifest in service and is unrelated to service or ACDUTRA and INACDUTRA.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include depressive disorder, was not incurred during active service.  38 U.S.C.A. §§ 101 (21), 101 (24), 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The VA satisfied its duty to notify the Veteran.  The record reflects that prior to the initial adjudication of the claim in July 2011, the RO mailed the Veteran VCAA letters fully addressing all notice elements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent post-service treatment records, and providing an examination when necessary.  38 C.F.R. § 3.326(a).  In this case, the service treatment records have been of record since at least the July 2011 rating decision.  The RO also obtained VA outpatient treatment records from San Juan VA medical center and Social Security Administration records.  In support of his claim, the Veteran has submitted private medical records from his psychiatrists and Centro Medico Mepsi as well as personal lay statements.  

VA afforded the Veteran VA examinations with respect to his claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports are adequate to decide the case because, as shown below, the examinations were based upon consideration of the Veteran's pertinent medical history, as well as his lay assertions and current complaints, and the examiners described the Veteran's mental disorders in sufficient detail to allow the Board to make fully informed determinations.  The examiners also provided the necessary opinions supported by rationale.  Id.; see Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  

The Board also finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the Board's September 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The RO associated all records reviewed in conjunction with the Veteran's claim to include a list of the Veteran's dates of service in the National Guard and dates of ACDUTRA and INACDUTRA.  The private treatment records from Centro Medico Mepsi, as noted above, were the only records that the Veteran specifically identified with respect to his hospitalization for his mental health.  Although the RO requested in February 2016 that the Veteran provide any additional private treatment records covering the Veteran's hospitalization between 1991 and 1995, neither the Veteran nor his representative responded to the request.  The Board notes that the duty to assist is not a one-way street; a veteran cannot remain passive when he has relevant information.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Moreover, the Veteran confirmed that he did not have any additional medical evidence to submit. See March 2016 VA Form 21-4138, Statement in Support of Claim.  In April 2016, the Veteran also was afforded an adequate VA examination as discussed above.  Neither the Veteran nor his representative identified any outstanding records that are pertinent to the claims being decided herein that have not already been requested or obtained.

As previously noted, the Veteran was also afforded an opportunity to present testimony at a travel board hearing before the Board in April 2014.  A Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal and (2) suggesting the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the VLJ set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the Veteran's claim, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant, 23 Vet. App. 488.

The Board finds that the Veteran was provided an opportunity to meaningfully participate in the adjudication of his claim.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board for addressing the merits of this appeal.

Law and Analysis
 
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131.    Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training INACDUTRA during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty. 38 U.S.C.A. §§ 101  (21), (24), 106; 38 C.F.R. § 3.6 (a), (d). 

ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101 (22)(C); 38 C.F.R. § 3.6(c).  INACDUTRA includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law. See 38 U.S.C.A. § 101 (23); 38 C.F.R. § 3.6 (d); see also Allen v. Nicholson, 21 Vet. App. 54, 57 (2007) (holding that in order to have basic eligibility for VA benefits based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States under 10 U.S.C.A. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505); Clark v. United States, 322 F.3d 1358, 1366 (Fed.Cir.2003) (explaining that "members of the National Guard only serve the federal military when they are formally called into the military service of the United States [and that at] all other times, National Guard members serve solely as members of the State militia under the command of a state governor.").

Establishing service connection generally requires competent evidence of three elements: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Service connection based on continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  While this list includes psychoses, depressive disorder is not among the psychiatric disorders considered as psychoses and 38 C.F.R. § 3.303(b) is not for application.  See 38 C.F.R. §§ 3.309(a), 3.384.

VA shall consider all information and lay and medical evidence of record. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. Ap. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, where the preponderance of the evidence is against the claim, the claim for benefits must be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for the Veteran's acquired psychiatric disorder, to include depressive disorder.

The Veteran contends that he currently has depressive disorder as the result of his service in the Army National Guard (ARNG).  Specifically, he alleges that his depressive disorder is the result of his involvement in mobilization projects at drug selling points in Puerto Rico.  See April 2014 Hearing Transcript.

The Veteran was diagnosed with multiple mental disorders including major depression, depressive disorder, personality disorder, mood disorder, and bipolar II disorder.  See 1999 VA Medical Certificates and 2016 VA treatment records.  He also was found to have alcohol abuse vs. dependence in sustained full remission by history and polysubstance abuse in remission.  See 2011-2016 VA treatment records.  The Board, therefore, finds that the Veteran has a current disability.  

Despite having diagnoses for multiple psychiatric disorders, the Veteran's service treatment records are silent for any behavioral health referrals, personal requests, complaints, treatment, or diagnosis of a psychiatric disorder.  Specifically, the Veteran's entrance and separation examinations in May 1972 and February 1974, respectively, do not reveal indications of a mental disorder of any kind.  The Veteran's ARNG examinations in January 1991, February 1994, November 1995, and November 1997, as well as his Annual Medical Certificates, reflect that the Veteran was found qualified for retention and fully fit.  

Additionally, post-service treatment records do not link the diagnoses to the Veteran's military service.  VA Medical Certificates provide a diagnosis for the Veteran's mental disorders but the medical history does not mention the Veteran's military service.  See VA Forms 10-10M, Medical Certificates dated August  31, September 17, and November 12, and October 4, 1999.  Progress notes from counseling sessions contain lay assertions made by the Veteran and his wife regarding his symptoms and factors related to the Veteran's mental disorders; however, statements were not provided with respect to the Veteran's military service as discussed in further detail below.  See February 2000 and September 1999 Social Work Notes.

In private medical records submitted in support of his claim, the Veteran was reported and referred for suicidal and homicidal ideas, insomnia, aggressiveness, and frequent crying to Centro Medico Mepsi psychiatric hospital in June 2000.  He related the cause for his hospitalization to his job at the factory.  Dr. J.V. diagnosed the Veteran with atypical depression.  See Centro Medico Mepsi Summary of Hospitalization dated June 5, 2000.  Similarly, during the Veteran's psychiatry visits with Dr. H.N. beginning in May 2000, the Veteran mentioned that he was fired from work and Dr. H.N. indicated that he showed symptoms of depression with suicidal and homicidal ideas after the company he worked for fired him for unjustified reasons.  See Psychological Report by Dr. H.N. dated October 5, 2000.  Private psychiatrist, Dr. G.S. also treated the Veteran for a mental disorder from November 2000 to May 2001 and diagnosed him with atypical depression by history, with anxiety disorder.  See Progress Notes by Dr. G.S dated November 9, 2000.  

The Veteran was afforded two VA psychiatric examinations in August 2000 and March 2001.  At the August 2000 psychiatric evaluation, the Veteran reported that he stopped working after he was ordered to work the night shift at a new plant for a new mechanic position.  During that period, he was reportedly the victim of the female operators at the plant and, after sexual jokes and activities allegedly initiated by female operators, the Veteran was fired.  The Veteran stated that he became sick after he lost his job and had ideas of doing bad things to the company.  He added that he had to pay child support, was mistreated by his job, was experiencing marital problems, his mother was sick, and that his older son was almost killed in a car accident.  The August 2000 VA examiner diagnosed the Veteran with adjustment reaction with anxious mood and borderline personality disorder but did not provide a medical opinion as to a link to his military service. 

The March 2001 VA examiner found that the Veteran's symptoms of depression and anxiety were present after the incident at work prompted his separation and that it worsened due to his legal struggles related to child support obligations, mother's illness, and separation from his wife.  The examiner concluded that after the Veteran attained resolution of his current social situations and continued psychiatric treatment, he would improve.

At the Veteran's most recent VA psychiatric examination in April 2016, the examiner recorded similar findings citing the Veteran's service treatment records, post-service treatment records, private medical records, and prior VA examinations as detailed above.  The April 2016 examiner added that, in December 1999, no diagnosis was provided at the Veteran's VA psychiatry visit, but the Veteran was later diagnosed with major depressive disorder, recurrent; rule out intermittent explosive disorder by the same provider.  The examiner found that his provider mentioned no specific precipitating factors for the development of depressive disorder symptoms.  The examiner noted that after the Veteran was referred to the VA Psychiatry Day Hospital, he mentioned that he was very worried about his sick mother.  The examiner further noted that at a February 2000 counseling session, the Veteran's wife stated that the Veteran was prone to mood swings, verbal abuse, and past incidents of physical altercations and assaults toward her.  The examiner concluded that there was no evidence in the claims file that indicated that the Veteran's acquired psychiatric disorder was incurred in or aggravated beyond normal progression by service in the Army National Guard.  He opined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  
The Board finds that the April 2016 VA examiner's opinion is of significant probative value and weighs against the Veteran's claim.  The examiner has knowledge, training, and expertise, and his conclusions are supported by a rationale based on such knowledge, an examination, and his review of the claims file and medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion).

As noted above, the Board acknowledges the Veteran's lay contentions that his major depressive disorder manifested while he was on active duty performing orders to frequently mobilize and render security to Puerto Rico housing developments.  See October 2011 Notice of Disagreement; February 2014 VA Form 646 Statement of Accredited Representative in Appealed Case.  The Board also notes that lay statements provided by the Veteran's wife relate to the Veteran's symptoms for established diagnoses as mentioned above.  See September 1999 and February 2000 Social Work Notes.  The Veteran's medical history reflects that he was concerned by things that happened in the military; however, he did not provide any details of an in-service incurrence.  See May 2016 Social Work Behavioral Health Psychosocial Assessment.  

Although the Veteran is competent and credible to report on his military service, the Board finds that the contemporaneous evidence of record outweighs the Veteran's assertions of an in-service onset.  See Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that, although "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence," it may "weigh the absence of contemporaneous medical evidence against the lay evidence of record").  The post-service treatment records reveal a work-related onset for his mental disorders and that the Veteran began psychiatric treatment immediately following his termination from his job in 2000.  Within this same period, the Veteran expressed job-related and legal troubles as well as familial matters but did not assert any details regarding his deployment to provide security in housing projects.  Moreover, the Board concludes that the evidence of record weighs against a finding that an in-service event, injury or disease occurred during the Veteran's period of active duty in the Army National Guard that would support a finding of incurrence or aggravation of an acquired psychiatric disorder, to include major depressive disorder.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Finally, to the extent that there are lay opinions, including those of the Veteran and his wife, linking the Veteran's mental condition to service, the Board finds that those opinions are not competent evidence of a nexus of his current disability to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is not competent to establish that any mental disorder was caused by his service, as the etiology of his mental disorder is a complex matter outside the knowledge of laypersons.  Id.

Given the record before it, the Board finds that the evidence does not reach the level of equipoise.  See 38 U.S.C. § 5107(a); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).  Accordingly, the Board concludes that acquired psychiatric disorder, to include depressive disorder, did not manifest during service and that such disability is unrelated to the Veteran's service, to include ACDUTRA and INACDUTRA.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claims of entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, must be denied.





	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for acquired psychiatric disorder, to include depressive disorder, is denied.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


